
	

114 HR 2348 IH: To amend titles XI and XIX of the Social Security Act to promote program integrity with respect to the enrollment of certain immigrants in State plans under Medicaid, and for other purposes.
U.S. House of Representatives
2015-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2348
		IN THE HOUSE OF REPRESENTATIVES
		
			May 15, 2015
			Mr. Flores introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend titles XI and XIX of the Social Security Act to promote program integrity with respect to
			 the enrollment of certain immigrants in State plans under Medicaid, and
			 for other purposes.
	
	
		1.Promoting program integrity in enrolling certain immigrants under Medicaid
 (a)In generalSection 1137(f) of the Social Security Act (42 U.S.C. 1320b–7(f)) is amended— (1)by striking Subsections (a)(1) and (d) and inserting (1) Subsections (a)(1) and (d); and
 (2)by adding at the end the following new paragraph:  (2)Subparagraphs (A) and (B)(ii) of subsection (d)(4) shall not apply in the case of an initial determination made on or after the date that is 6 months after the date of the enactment of this paragraph with respect to the eligibility of an individual declaring to be a citizen or national of the United States with respect to whom a State requires, pursuant to 1902(ee) the submission of a social security number or pursuant to 1903(x) the presentation of satisfactory documentary evidence of citizenship or nationality, under section 1902(a)(46)(B) for benefits under the program listed in subsection (b)(2)..
 (b)No payments for medical assistance provided before presentation of evidenceSection 1903(i)(22) of the Social Security Act (42 U.S.C. 1396b(i)(22)) is amended— (1)by striking with respect to amounts expended and inserting (A) with respect to amounts expended;
 (2)by inserting and at the end; and (3)by adding at the end the following new subparagraph:
					
 (B)in the case of a State that elects to provide a reasonable period to present satisfactory documentary evidence of such citizenship or nationality pursuant to paragraph (2)(C) of section 1902(ee) or paragraph (4) of subsection (x) of this section, for amounts expended for medical assistance for such an individual (other than an individual described in paragraph (2) of such subsection (x)) during such period;.
 (c)Conforming amendmentsSection 1137(d)(4) of the Social Security Act (42 U.S.C. 1320b–7(d)(4)) is amended— (1)in subparagraph (A), in the matter preceding clause (i), by inserting subject to subsection (f)(2) before the State; and
 (2)in subparagraph (B)(ii), by inserting subject to subsection (f)(2) before pending such verification.  